DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being obvious in view of Ishii – US 2013/0230332 – and Miller et al. (hereinafter “Miller”) – US 5,146,775.

Per claim 1, Ishii teaches an image forming apparatus (Fig. 5; printer 1; ¶51) comprising:
a developing device (Fig. 6; development unit 4; ¶55) to contain a developer, the developer including a toner;
a developer cartridge (non-illustrated toner supply device; ¶55) to supply the developer to the developing device;
(Fig. 6; toner concentration sensor 14; ¶55) to sense a toner concentration of the toner included in the developer contained in the developing device; and 
a controller (Fig. 5; controller 40; ¶58) to, during a printing operation of the image forming apparatus printing the image, adjust supplying the developer from the developer cartridge to the developing device to control the toner concentration (The output voltage of the toner concentration sensor 14 is compared to a reference voltage and supply of toner to the development unit 4 is controlled according to the comparison result (¶58)).

However, Ishii is silent on the image forming apparatus wherein the controller, during a non-printing operation of the image forming apparatus not printing an image, is configured to control a sensor control voltage to adjust an output level of the toner concentration sensor, to control an output of the toner concentration sensor to satisfy a controlling condition, and detect a shape of the output of the toner concentration sensor after the controller controls the sensor control voltage to adjust the output level.
In contrast, Miller teaches a toner monitor system wherein, during a SETUP cycle, a control voltage of a toner concentration monitor 36 is adjusted until a toner monitor output voltage of the toner concentration monitor 36 equals a desired value (Figs. 1-3; col. 5, lines 42-53).  At the conclusion of the SETUP cycle, the control voltage is stored in a memory (col. 5, lines 64-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Ishii such that an adjustment to the output level of the toner concentration sensor is performed during a non-printing operation.  One of ordinary skill would make such a modification for the purpose of accurately detecting a toner concentration of a development mixture (Miller; col. 6, lines 29-44).

Per claim 11, Ishii in view of Miller teaches the image forming apparatus of claim 1, wherein, during the printing operation, the controller is to control the sensor control voltage, to control the output of the toner concentration sensor to be adjusted based on the detected shape of the output of the toner concentration sensor (In Ishii in view of Miller, the output voltage of the toner concentration sensor 14 of Ishii is controlled by adjusting the control voltage of the toner concentration sensor 14).

Per claim 12, Ishii in view of Miller teaches the image forming apparatus of claim 1, wherein during the nonprinting operation, the image forming apparatus is not printing the image such that a toner supply amount is less than or equal to a toner supply amount corresponding to the non-printing operation (In Ishii in view of Miller, the adjustment of the output voltage of the toner concentration sensor 14 of Ishii is performed during a non-printing period).

Per claim 13, Ishii in view of Miller teaches the image forming apparatus of claim 1, The image forming apparatus of claim 12, wherein the non-printing operation is one of an initializing operation, a waking-up operation, a calibration operation, an auto color registration (ACR) operation, and/or a concentration adjusting operation of the image forming apparatus (In Ishii in view of Miller, the non-printing operation is a SETUP calibration operation (Miller; col. 5, lines 31-41)).

Per claim 14, Ishii teaches a method of controlling a toner concentration of a toner included in a developer contained in a developing device (Fig. 6; development unit 4; ¶55) of an image forming apparatus (Fig. 5; printer 1; ¶51), the method comprising:
during the printing operation, controlling the toner concentration by adjusting supplying the developer from a developer cartridge to the developing device according to the adjusted output of the toner concentration sensor (The output voltage of the toner concentration sensor 14 is compared to a reference voltage and supply of toner to the development unit 4 is controlled according to the comparison result (¶58)).
However, Ishii is silent on the method wherein during a non-printing operation of the image forming apparatus not printing an image, in controlling a toner concentration sensor to sense the toner concentration of the toner included in the developer contained in the developing device, controlling a sensor control voltage to adjust an output level of the toner concentration sensor, to control an output of the toner concentration sensor to satisfy a controlling condition; and, during the non-printing operation, detecting a shape of the output of the toner concentration sensor, after the controlling the sensor control voltage to adjust the output level; during a printing operation of the image forming apparatus printing the image, adjusting the output of the toner concentration sensor, based on the detected shape of the output of the toner concentration sensor.
In contrast, Miller teaches a toner monitor system wherein, during a SETUP cycle, a control voltage of a toner concentration monitor 36 is adjusted until a toner monitor output voltage of the toner concentration monitor 36 equals a desired value (Figs. 1-3; col. 5, lines 42-53).  At the conclusion of the SETUP cycle, the control voltage is stored in a memory (col. 5, lines 64-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus of Ishii such that an adjustment to the output level of the toner concentration sensor is performed during a non-printing operation.  One of ordinary skill would make such a modification for the purpose of accurately detecting a toner concentration of a development mixture (Miller; col. 6, lines 29-44).

6.	Claim 15 is rejected under 35 U.S.C. 103 as being obvious in view of Ishii and Miller, in further view of Tsuru – US 2018/0259878.

Per claim 15, Ishii teaches an image forming apparatus (Fig. 5; printer 1; ¶51) comprising:
a developing device (Fig. 6; development unit 4; ¶55) to contain a developer, the developer including a toner;
a developer cartridge (non-illustrated toner supply device; ¶55) to supply the developer to the developing device;
a toner concentration sensor (Fig. 6; toner concentration sensor 14; ¶55) to sense a toner concentration of the toner included in the developer contained in the developing device; and 
a controller (Fig. 5; controller 40; ¶58) to, during a printing operation of the image forming apparatus printing the image, adjust supplying the developer from the developer cartridge to the developing device to control the toner concentration (The output voltage of the toner concentration sensor 14 is compared to a reference voltage and supply of toner to the development unit 4 is controlled according to the comparison result (¶58)).

However, Ishii is silent on the image forming apparatus wherein the controller, during a non-printing operation of the image forming apparatus not printing an image, is configured to control a sensor control voltage to adjust an output level of the toner concentration sensor, to control an output of the toner concentration sensor to satisfy a controlling condition, and detect a shape of the output of the toner concentration sensor after the controller controls the sensor control voltage to adjust the output level.
In contrast, Miller teaches a toner monitor system wherein, during a SETUP cycle, a control voltage of a toner concentration monitor 36 is adjusted until a toner monitor output voltage of the toner concentration monitor 36 equals a desired value (Figs. 1-3; col. 5, lines 42-53).  At the conclusion of the SETUP cycle, the control voltage is stored in a memory (col. 5, lines 64-68).
(Miller; col. 6, lines 29-44).

	However, Ishii in view of Miller does not explicitly teach a non-transitory computer-readable recording medium having recorded thereon instructions executable by a processor to cause the image forming apparatus to perform the toner concentration control stated above.
	In contrast, Tsuru teaches an image forming apparatus for measuring a reference value of toner concentration comprising a non-transitory computer-readable recording medium storing a controlling program for the image forming apparatus (¶21).
	 It would have been obvious to one of ordinary skill in the art at the time of filing to store the instructions to operate the image forming apparatus of Ishii in view of Miller on a non-transitory computer-readable medium.  One of ordinary skill would make such a modification for the purpose of storing a controlling program (Tsuru; ¶21).

Claim Objections
7.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 2, the prior art of record is silent on the image forming apparatus of claim 1, wherein the controller controls a ridge of each cycle of the output of the toner concentration sensor to satisfy a set value as the controlling condition.  Claim 3 is consequently objected to due to its dependence on claim 2.

	Per claims 5 and 6, the prior art of record is silent on the image forming apparatus of claim 1, wherein a peak-to-peak value of the output of the toner concentration sensor detected during the non-printing operation.
Per claims 7 and 8, the prior art of record is silent on the image forming apparatus of claim 1, wherein a root-mean-square (RMS) value of one cycle of the output of the toner concentration sensor detected during the non-printing operation.
Per claims 9 and 10, the prior art of record is silent on the image forming apparatus of claim 1, an average value of one cycle of the output of the toner concentration sensor detected during the non-printing operation.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS A SANGHERA/Examiner, Art Unit 2852